DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has incorporated subject matter previously held as allowable into independent form.  Additionally, Applicant’s arguments, filed 22 March 2022, with respect to the amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 18, line 1:  Delete --claim 3-- and replace with --claim 1--.

Allowable Subject Matter
Claims 1, 2, 4, 6, 7, and 9 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a solid-state image pickup device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
a plurality of light receiving portions grouped into pixel blocks having at least two light receiving portions per pixel block, wherein each light receiving portion generates electric charge based on an amount of received light;
an integration node that integrates photoelectric currents output from a pixel block, wherein the photoelectric currents are generated based on electric charge generated in light receiving portions of a pixel block;
a detector provided for each pixel block and that detects the integrated photoelectric currents;
[…]
a driving circuit that causes the generator to generate the voltage signals for a pixel block based on the integrated photoelectric currents detected by the detector.
Accordingly, the claim is considered allowable.

Regarding claim 7, the prior art of record fails to disclose or reasonably suggest a solid-state image pickup device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
a plurality of detectors, each detector being provided for a respective light receiving portion and detecting photoelectric current that is generated based on electric charge generated in the respective light receiving portion;
an integration node that integrates outputs of detectors of a pixel block;
[…]
a driving circuit that causes the generator to generate the voltage signals for a pixel block based on the integrated outputs.
Accordingly, the claim is considered allowable.

Regarding claim 20, the prior art of record fails to disclose or reasonably suggest a solid-state image pickup device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
a plurality of light receiving portions grouped into pixel blocks having at least two light receiving portions per pixel block, wherein each light receiving portion generates electric charge based on an amount of received light;
an integration node that integrates photoelectric currents output from a pixel block, wherein the photoelectric currents are generated based on electric charge generated in light receiving portions of a pixel block;
a detector provided for each pixel block and that detects the integrated photoelectric currents;
a generator that generates voltage signals based on the electric charge generated in each of the plurality of light receiving portions; and
a driving circuit that causes the generator to generate the voltage signals for a pixel block based on the integrated photoelectric currents detected by the detector.
Accordingly, the claim is considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698                                                                                                                                                                                                        
/Dwight Alex C. Tejano/
Examiner
Art Unit 2698